Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the communication filed 1/6/2021. Applicant is response to a restriction requirement elected claims 1 – 17, claims 1 – 56 are pending in this application; claims 1 – 17 are considered in this action.

Information Disclosure Statement
The information disclosure statement filed 9/5/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein. 
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c). 
 It has been placed in the application file, but the foreign patent document information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of claims 1 – 17  in the reply filed on 1/6/2021  is acknowledged.
18 - 56 directed to claims non-elected without traverse.  Accordingly, claims 18 – 56 have been cancelled.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US Patent Application Publication to Fukano (20030201015) discloses a diaphragm valve comprising a valve body (12, Fig. 1), diaphragm (78, Fig. 1), valve shaft (76, Fig. 1), valve upper cover (16, Fig. 1) and an actuation gas connection (44, Fig. 1) 
US Patent Application Publication to Masamura et al. (2006/0145107) teach a valve body with ribs (2a, Fig. 1) on the exterior of the valve body to reduce the thickness of the valve body which inherently function as heat dissipating elements.
US Patent to Detlefson (2,823,696) teaches a diaphragm comprising an external fluid connection (25, Fig. 1) to cool the diaphragm.
The combination of Fukano, Masamura et al. and Detlefson does not render obvious in combination with other, the claim limitation “the coolant gas holes afford passage to a 5coolant gas ring groove, the coolant gas ring groove further connects with a plurality of coolant gas guide holes on the tightening portion of the upper valve body; the coolant gas guide holes afford passage to a non-liquid contact side of the diaphragm chamber, the coolant gas further passes through the plurality of coolant gas guide holes of the hollow shaft rod that connect with the axis hole.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753